Title: Deposition of John Newbegin: 19 January 1773
From: Newbegin, John
To: 


       I John Newbegin of Lawful Age testify and say that the Evening of the 18th Day of March 1766 Silas Burbanks spake to me and told me a number of People were to meet at his House next Evening and were going to take a walk, that he had wanted to see me a good while and ask’d me if I would come. I promised I would and accordingly I did; Timothy Stuart, Samuel Stuart, Jonathan Andrews Jnr. with several others met there the Evening of the 19th of said Month and the said Silas was present, it was then proposed by some of the Company to go down to Mr. Richard Kings to punish his Body (because they said he had been a bad Man, destroy’d the poor and taken away Peoples Estates) which was agreed to by the above named Persons and about nine oClock, (I judge it was) they set out I went with them as far as the Road against his House but did not go out of the Road. The Reason I did not was because I found by their talk they were going to carry Matters further than I expected, but the said Silas Burbank, and Timothy Stuart, Samuel Stuart Jonathan Andrews Jur. with others go into the House and Shop as they told me afterwards and were all active in breaking open the House and Shop and doing the Mischief that was done, we all return’d to said Burbanks and staid there an Hour or more; there I saw several of the said Richard Kings Notes of Hand which the said Silas either read or delivered to some of the Company to read and then they were thrown into the Fire and burnt up, one by one as they were read. Among others I remember a Note against Nathl. Milliken two or three Notes against some of the Stuarts either the Father or Sons or both all payable to said Richard, and there were among other Papers said Burbanks and some of the others shewed which were brought from Mr. Kings—Burbanks said they broke open Mr. Kings Desk to get his Papers and some or other of the Company mentioned destroying the Pewter and hacking the Walls of the House. The breaking the Windows I heard; they made a very great Noise breaking in and doing the mischief, but said but little. Further I say that we waited some time before we went to Mr. Kings for John Stuart the Father of the above named Stuarts, Amos Andrews and Jonathan Andrews, some of the Company saying they had promissed to come, and Amos Andrews afterwards told me he designed to, and should, have been there but he was not well. I have heard the said John Stuart, Amos Andrews, and Jonathan Andrews often say since that they were very glad the Thing was done, and let what would come they would bear their part of the Cost that might arise, and from frequent conversation with them, I understood clearly perceived they were knowing and advising to the said Riot before it was committed. And I know they three did contribute Money to get Burbanks out of Gaol at York where he was comitted for an Offence in rescuing some Oxen from Benja. Hooper an Officer, and the Reason they paid for him was for fear he should turn Kings Evidence if he could not get out any other Way. The said John Stuart, Amos Andrews and Jonathan Andrews always appeared as much concern’d about being discover’d as the others.
       
        John Newbegin
        Verification omitted.
       
       
        And the said Newbegin being asked if he saw Amos Andrews pay any money to get Burbank out of Gaol, answers that he did not, but that he went to Amos Andrews and asked him to pay it, and said Amos say’d he had not the money then but he would get it and pay it shortly.—and some time afterwards said Andrews told him he had paid it.
        Sworn in Court at Falmouth July 9, 1774.
       Att. Sam Winthrop Cler.
      